Parker, C. J.
The duty of repairing highways, and of keeping them in a suitable condition to accommodate the public travel, is devolved upon the towns. In this case it does not appear but that the repair of the highway ■ was necessary and proper. No suggestion is made that it could have been done in a manner less injuriousto the plaintiff.
The act then was lawfully done, and neither the surveyors, nor the town as principal, can be made liable for damages consequential upon the commission of a lawful act, in the exercise of a public duty required by law, and done in a prudent and lawful manner.
Callender v. Marsh, 1 Pick. 418, 482; Governor, &c., of British Cast Plate Manufacturers v. Meredith, 4 T. R. 794.
Verdict set aside.